DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 12/17/2021.
Claims 1-21 are pending. Claims 1, 2, 8, 9, 15, 16 have been amended. Claim 19 has been cancelled. Claim 21 is newly added.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17 of app 16/374,334 (now is US patent US 10,908,769 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.

Instant application claims 1, 2
16/374,334 claim 1
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of apps
operating on a mobile device of a user;




wherein the plurality of apps are displayed on a home screen of the mobile device;


translating the structured data into a three-dimensional
representation of the structured data corresponding to
each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;
Claim 1. A computer-implemented method, comprising:
building an augmented reality (AR) meeting space comprising
structured data received from a plurality of media sources, wherein each of the plurality of media
sources correspond to one of 
a plurality of apps operating on a mobile device of a user, 
including both a background application and an active application,
wherein the mobile device includes a home screen
including an arrangement of the apps;

translating the structured data into a three-dimensional
representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content;
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR
meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;

Claim 2. The method of claim 1, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application,
and wherein content from both the active application
and the background application is simultaneously
visible in the AR meeting space;
detecting that a particular app the plurality of apps has received updated content; and re-rendering the three-dimensional representation of the home screen including a visual modification to the particular app indicating that the updated content has been received.
receiving updated content for display within the AR
meeting space from at least one of the media sources;
and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.

Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application”. While Claim 1 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;” it is not identical as Claim 1 of 16/374,334, however, in Claim 2 of 17/136,219 then discloses “wherein the re-rendering 
Claims 8-9 are determined to be obvious in light of claim 10 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 8, 9
16/374,334 claim 10
Claim 8. A system, comprising:
a memory; and at least one processor coupled to the memory and configured to perform operations compnsing:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;


wherein the plurality of apps are displayed on a home screen of the mobile device;


translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;








rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;


wherein the plurality of apps include one active app and at least one background app wherein the active app is rendered with greater visual prominence relative to the background app;

detecting that a particular one the plurality of apps has received updated content; and

Claim 10. A system, comprising: 
a memory; and at least one processor coupled to the memory and configured to: build an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, 
wherein the mobile device includes a home screen including an arrangement of the apps; 
translate the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, wherein the application adapter parses the structured data to determine content and organizes the content into sections, wherein the application adapter parses the structured data to determine content and organizes the content into sections; 


render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 


wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate 
Claim 9. The system of claim 8, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than one or more other of the plurality of apps.
and view the content and sections, wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 
re-rendering the three-dimensional representation of the home screen including a visual modification to the particular app indicating that the updated content has
been received.
receive updated content for display within the AR meeting space from at least one of the media sources; and 
re-render the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 10 of 16/374,334  discloses “render a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a 
Claims 15-16 are determined to be obvious in light of claim 17 of 16/374,334 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claims 15, 16
16/374,334 claim 17
Claim 15. A non-transitory computer-readable medium having instructions stored thereon that,
when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user;

wherein the plurality of apps are displayed on a home screen of the mobile device;




translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps;




rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen;

wherein the plurality of apps include one active app and at least one background app, wherein the active app is rendered with greater visual prominence relative to the background app;

detecting that a particular app of the plurality of apps has received updated content; and


17. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of media sources, wherein each of the plurality of media sources correspond to one of a plurality of apps operating on a mobile device of a user, including both a background application and an active application, wherein the mobile device includes a home screen including an arrangement of the apps; 

translating the structured data into a three-dimensional representation of the structured data using an application adapter corresponding to each of the plurality of media sources, 
wherein the application adapter parses the structured data to determine content and organizes the content; 
rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, 
wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections, 



Claim 16. The non-transitory computer-readable medium of claim 15, wherein the re-rendering comprises re-rending the particular app with greater visual prominence than
one or more other of the plurality of apps.
wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space; 
re-rendering the three-dimensional representation of the home screen including a visual modification to the particular app indicating that the updated content has been received.
receiving updated content for display within the AR meeting space from at least one of the media sources; and re-rendering the content of the three-dimensional representation of the home screen to include the updated content.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 17 of 16/374,334  discloses “rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each media source is separately grouped and displayed within the three-dimensional representation of the home screen, wherein the three-dimensional representation of the home screen is configured to receive inputs from a user in the AR meeting space to manipulate and view the content and sections” “wherein the rendering comprises a greater visual prominence for the active application relative to the background application, and wherein content from both the active application and the background application is simultaneously visible in the AR meeting space”. While Claim 15 of 17/136,219 discloses " rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen; detecting that a particular one the plurality of apps has received updated content” it is not identical as Claim 17 of 16/374,334, however, in Claim 16 of 17/136,219 then discloses “Claim 16. The non-transitory computer-readable medium of claim 15, wherein the re-rendering comprises 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, Claim 20 is depends on Claim 19 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Carlisle et al. (US-20180349480-A1, hereinafter Carlisle)
Regarding Claim 15, Jurgenson teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Jurgenson, Paragraph [0101], able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein.): 
building an augmented reality (AR) meeting space comprising structured data received from a plurality of apps operating on a mobile device of a user (Jurgenson, Paragraph [0028], The client devices 110 can execute conventional web browser applications or applications (also referred to as “apps”) that have been developed for a specific platform to include any of a wide variety of mobile computing devices and mobile-specific operating systems. [0031], The social messaging application <read on (AR) meeting space> may also include mechanisms for providing augmented reality displays and content that integrate pictures and video with virtual objects. [0071], a system operating a portion of an augmented reality or image based matching system. A supplemental set of façade data from the first server computer and used in identifying the first structure façade portion of the first image of the environment);
wherein the plurality of apps are displayed on a home screen of the mobile device (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 operable to launch applications or otherwise manage various aspects of the mobile device 1000);
 translating the structured data into a three-dimensional representation of the structured data corresponding to each of the plurality of apps (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture <read on three-dimensional representation>; Paragraph [0043], numbers of three-dimensional keypoints) may be stored remotely and used when local compact façade models fail. Image based location system 161 may manage application of façade data);
 rendering a three-dimensional representation of the home screen of the mobile device of the user in the AR meeting space (Jurgenson, Paragraph [0076], the mobile device 1000 displays a home screen 1006 (e.g., Springboard on IOS™) operable to launch applications or otherwise manage various aspects of the mobile device 1000)
wherein the three-dimensional representation of the structured data corresponding to the content of each app is separately grouped and displayed within the three-dimensional representation of the home screen (Jurgenson, Paragraph [0023], A “façade” as used herein refers to details of a building or physical structure, including details of building walls. The real world environment of a building may include significant three-dimensional texture Paragraph [0037], select various augmented reality selections, including enabling augmented reality and requesting certain types of augmented reality information to be provided or triggered based on user inputs or input based triggers. [0096], the libraries 1206 can include API libraries 1232 such as media libraries (e.g., libraries to support presentation and manipulation of various media formats <read on media source is separately grouped>);
Jurgenson does not explicitly disclose but vanOs teaches wherein the plurality of apps include one active app and at least one background app (vanOs, Paragraph [0302], the navigation application is in the foreground and the user has entered a command (e.g., double pushing a button 3210) to bring up a list of applications currently running in the background), wherein the active app is rendered with greater visual prominence relative to the background app (vanOs, Paragraph  [0287], The foreground application launcher 2975 has icons 2925 that have their normal functions ( e.g., launching other applications) while the navigation application runs in the background. In stage 2902 a background navigation status bar 2910 is shown below the status bar 2980. Some embodiments display the status bar 2980 and/or the navigation status bar 2910 in a different color (e.g., green) when navigation is running in background ( as shown in stage 2902) than the status bar color (e.g., gray); it is noted the foreground application is green color which is more prominence than background application which is gray color); 

The combination does not explicitly disclose but Carlisle teaches detecting that a particular app of the plurality of apps has received updated content (Carlisle, Paragraph [0150], the application may simultaneously execute multiple instances of a single app module, such that inactive module screens 330B-330E can be continuously updated in real time in the background, simultaneously with the active module screen);  and re-rendering the three-dimensional representation of the home screen including a visual modification to the particular app indicating that the updated content has been received (Carlisle, Paragraph [0227], The application may shift the existing content block (e.g., one position within content feed 350), and insert a new content block, rendering content from the second source, into the vacated position. In another embodiment, the content feed functionality may generate a miniaturized window in the content block 330 that may be updated in real time based on the source; [0074], The number of home screens may be set by the application, the user, and/or both the application and the user (e.g., with the application providing a default set of home screens, and the user able to add to, remove from, and/or otherwise modify the default set of home screens).
Carlisle and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space among users. Carlisle provided a way of tracking the change of AR content and update the home screen in the shared AR environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking and update taught by Carlisle into modified invention of Jurgenson such that when dealing with the shared AR environment, system will be able to track the change of the application data and update the AR environment based on the change in the shared environment in order for other user to see the change in real time which create the vivid experience when using the shared AR environment.

Regarding Claim 17, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 15.
(Carlisle, Paragraph [0094], the application may render the virtual planet of the link 304 at greater detail as the user zooms out from a particular link 304 on a home screen 302, the application may render the virtual planet of the link 304 at lesser detail. [0323], User profile engine 400 may then update descriptive user data model 405, at least in part, based on each received descriptive data over time. In this way, descriptive user data model 405 is constantly updated and modified. [0475], If the requested content were determined to already exist in the user dataset 1014, platform 110 could immediately send the requested content to user system 130 for display in the screen (e.g., after updating the content if necessary).

Regarding Claim 18, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 15.
The combination further teaches wherein the mobile device comprises a two-dimensional display (Jurgenson, Paragraph [0096], OpenGL framework used to render in two dimensions (2D) and three dimensions (3D) in a graphic content on a display; [0014], a user interface diagram depicting an example mobile device (mobile phone) and mobile operating system interface; it is noted the mobile phone has 2D display).

Regarding Claim 20, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 19.
(Jurgenson, Paragraph [0028], Users 106 can include a person, a machine, or other means of interacting with the client devices [0031], features of the social messaging system 130, including aspects of augmented reality system [0047], augmented reality destination object 390 may simply be a two-dimensional triangle associated with a three-dimensional set of geolocation coordinates [0076], the mobile device 1000 displays a home screen operable to launch applications or otherwise manage various aspects of the mobile device).
Jurgenson does not explicitly disclose but Carlisle teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Carlisle, Paragraph [0139], The level of access to, or visibility of, a first user's activities to a second user may be defined by the application), wherein both the user associated with the mobile device and the second user are authorized to see and interact with the representation of the home screen of the mobile device associated with the user within the AR meeting space (Carlisle, Paragraph [0471], a first user may view the same content that a second user is viewing, the first user's screen(s) may be populated directly from the second user's user dataset 1014 or copied into the first user's user dataset 1014).
As explained in rejection of claim 1, the obviousness for combining of tracking and update between mobile devices of Carlisle into Jurgenson is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of Jurgenson, vanOs and Carlisle teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 6, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 5.
The combination further teaches wherein the meeting space includes both the user associated with the mobile device and a second user (Carlisle, Paragraph [0139], The level of access to, or visibility of, a first user's activities to a second user may be defined by the application).
Carlisle and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data in the augmented reality environment. Jurgenson provided a way of transferring structure data into three-dimensional object to 

Regarding Claim 7, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 6.
The combination further teaches wherein the interaction is received from the second user  (Carlisle, Paragraph [0471], a first user may view the same content that a second user is viewing, the first user's screen(s) may be populated directly from the second user's user dataset 1014 or copied into the first user's user dataset 1014).
As explained in rejection of claim 1, the obviousness for combining of tracking and sharing between mobile devices of Carlisle into Jurgenson is provided above.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 15, but in a system. As shown in the rejection, the combination of Jurgenson, 
Thus, Claim 1 is met by Jurgenson according to the mapping presented in the rejection of claims 15, given the non-transitory computer-readable medium corresponds to the system.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgenson et al. (US-20170124713-A1, hereinafter Jurgenson), in view of of van Os et al. (US 20130345981 A1 ,hereinafter of vanOs), further in view of Carlisle et al. (US-20180349480-A1, hereinafter Carlisle) as applied to Claim 2 above and further in view of Kawahara et al. (US 7,703,045 B1, hereinafter Kawahara)

Regarding Claim 21, the combination of Jurgenson, vanOs and Carlisle teaches the invention in Claim 2.
The combination does not explicitly disclose but Kawahara wherein re-rendering the particular app comprises changing a rotation of an icon associated with the app 
(Kawahara, Column 1, Line 22-25, Uis use 3D-rendering techniques to present objects in 3D. In these Uls, objects such as windows or icons can be rotated in three dimensions to make room for other objects being displayed in the UI. Using 3D-animation effects, such as rotating an icon about one of its axes, to indicate that an application associated with the icon requires attention from the user).
Kawahara and Jurgenson are analogous since both of them are dealing with handling displaying three-dimensional data. Jurgenson provided a way of transferring structure data into three-dimensional object to share in the augmented reality space .


Response to Arguments
The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment to the independent Claims 1, 2, 8, 9, 15, 16.
Applicant’s arguments with respect to claim 1-2, 8-9, 15-16 in regards to Double Patenting rejection is not persuasive. Applicant argued the e-Terminal Disclaimer has been filed . However, at the time of examining the case, no record shown on docket the e-Terminal Disclaimer has been received.
Applicant’s arguments with respect to claim 1, 8, 15, filed on 12/17/2021, in regards to the rejection under 35 USC § 103 in regard to prior art does not teaches the limitation “wherein the plurality of apps include one active app and at least one background app, wherein the active app is rendered with greater visual prominence relative to the background app" have been considered but are moot in view of the new 
In regard to Claims 2-7, 9-14, 16-18, 20-21, they directly/indirectly depends on independent Claim 1, 8, 15 respectively. Applicant does not argue anything other than the independent claim 1, 8, 15. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619